The present application is being examined under the pre-AIA  first to invent provisions.

This office action is in response to Applicant’s amendments/remarks received April 4, 2022.
	Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
	Claim 1 is canceled.  Claims 8-14, 17 are withdrawn.
Newly presented claims 18, 21-24 are drawn to inventions that are independent or distinct from the invention originally elected for the following reasons:  claim 18 is drawn to a fusion protein comprising amino acids; claims 21-22 are drawn to a cell comprising a transgene integrated into a cleaved albumin gene; claims 23-24 are drawn to a polynucleotide comprising a transgene integrated into a cleaved albumin gene.  Claims 18, 21-22 and 23-24, are patentably distinct from each other and the elected claims (which are directed to polynucleotides encoding first and second zinc finger nucleases).  The fusion protein comprising amino acids recited in claim 18 and polynucleotides recited in claims 23-24 are at least structurally different and/or encode different proteins/enzymes than the nucleic acid molecules of the elected claims.  See also at least page 2-3 of the restriction requirement  The cell recited in claims 21-22 comprises materially different components than the elected claims.  Accordingly, claims 18, 21-24 are withdrawn from consideration as being directed to non-elected inventions.  See 37 CFR 1.142(b) and MPEP § 821.03.
	Newly presented claims 19-20 are directed to an invention that is independent or distinct from the invention originally elected for the following reasons:  claims 19-20 are drawn to a method of cleaving an endogenous albumin gene in a cell.  Claims 19-20 and the elected claims under consideration would be considered as a process of use and product.  See at least page 2-3 of the restriction requirement.  Accordingly, claims 19-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 2-7, 15-16 are under consideration.

Priority:  This application is a CON of U.S. appl. 15690067, filed August 29, 2017, now U.S. Patent 10975375, which is a CON of U.S. appl. 14832434, filed August 21, 2015, now U.S. Patent 9777281, which is a DIV of U.S. appl. 13624217, filed September 21, 2012, now U.S. Patent 9150847, which claims benefit of provisional applications 61/537,349 (filed on 9/21/2011), 61/560,506 (filed on 11/16/2011), and 61/670,490 (filed on 7/11/2012).

As an initial matter, Applicant’s remarks regarding benefit to provisional application 61/560,506 (filed on 11/16/2011) are acknowledged.  See the priority data noted above. 

Objections and Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-7, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9394545 (‘545).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘545 patent claims recite proteins comprising a cleavage domain and zinc finger domains, isolated cells comprising said proteins, and a kit comprising said proteins.  The instant claims recite polynucleotides encoding proteins that are structurally and functionally the same as the proteins recited in the ‘545 patent claims; therefore, the instant claims recite and/or would comprise the protein compositions of the ‘545 patent claims.  The zinc finger domains comprising the recognition helix sequences recited in the ‘545 patent claims reasonably bind to a target site in an albumin gene, including a target site of the claimed SEQ ID NOS: 127 and 128.  See at least Tables 8-9 of the ‘545 patent specification, which discloses that the helix sequences bind to target sequences SEQ ID NOS: 127 and 128, which are the nucleic acid sequences of instant SEQ ID NOS: 127-128. 

Reply:  Applicant’s amendments/remarks have been considered but they are not persuasive.  
As previously noted, a review of the ‘545 patent claims clearly indicates that claim 1 of the ‘545 patent is directed to a fusion protein comprising a zinc finger DNA-binding protein that binds to an endogenous albumin gene and a cleavage domain, wherein the zinc finger DNA-binding domain comprises specific recognition helix region sequences that bind to target sequences SEQ ID NOS: 127 and 128 (see at least Tables 8-9 of the ‘545 patent specification), which are the nucleic acid sequences of instant SEQ ID NOS: 127-128, and where the recognition helix regions encompassed in the ‘545 patent claim are also present in instant claim 2.

Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656